t c memo united_states tax_court philip albert and ana m hendeles petitioners v commissioner of internal revenue respondent docket no filed date philip albert and ana m hendeles pro sese edward lee walter for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion to dismiss for lack of jurisdiction as supple- mented for convenience we shall refer to respondent’s motion to dismiss for lack of jurisdiction as supplemented as respon- dent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioners’ address shown in the petition in this case was in lancaster ohio respondent prepared a substitute for return for petitioners’ taxable_year on date respondent issued to petitioners a notice_of_deficiency with respect to their taxable_year on date respondent assessed federal_income_tax tax of dollar_figure additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively and interest as provided by law of dollar_figure for petitioners’ taxable_year on date respondent abated the addition_to_tax under sec_6654 that respondent had assessed for that year we shall refer to any unpaid and unabated assessed amounts with respect to petitioners’ taxable_year as well as interest as provided by law accrued after date as petitioners’ unpaid liability on date respondent issued to petitioners a notice of balance due with respect to petitioners’ unpaid liabil- ity 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioners’ unpaid liability on date petitioners submitted to respondent a tax_return return for their taxable_year based upon the information that petitioners reported in that return on date respondent abated the following amounts of tax additions to tax and interest as provided by law that respondent had assessed for petitioners’ taxable_year dollar_figure of tax dollar_figure of the addition_to_tax under sec_6651 dollar_figure of the addition_to_tax under sec_6651 and dollar_figure of interest as provided by law on date petitioners submitted to respondent an amended_return for their taxable_year in which they reported total_tax of zero in response to that amended_return respon- dent sent petitioners a letter dated date respondent’s date letter in that letter respondent indicated that respondent was disallowing petitioners’ claim for credit on date petitioners filed a petition commencing this case in the petition petitioners alleged that the peti- tion was a petition for redetermination of a deficiency petitioners also alleged in the petition that they disagree with the determination contained in the notice issued by the internal_revenue_service for the year s or period s as set forth in such notice dated and petitioners attached to the petition the following two documents pertaining to petitioners’ taxable_year notice cp urgent we intend to levy on certain assets please respond now dated date date notice cp and respondent’s date letter disallowing petitioners’ claim for credit on date respondent filed a motion to dismiss for lack of jurisdiction in that motion respondent asserts that after a diligent search respondent was unsuccessful in retrieving the administrative file for petitioners’ taxable_year respondent however also asserts in respondent’s motion to dismiss for lack of jurisdiction that respondent was able to retrieve form_4340 certificate of assessments payments and other specified matters form for petitioners’ taxable_year that form shows that on date respon- dent issued to petitioners a notice_of_deficiency and there is no record of a petition being filed with the tax_court within the time periods prescribed by law with respect to that notice in respondent’s motion to dismiss for lack of jurisdiction respondent further asserts that form_4340 for petitioners’ taxable_year also shows that on date respon- dent issued to petitioners a notice_of_intent_to_levy and there is no record of a collection_due_process appeal being filed with respondent with respect to that notice on date the court issued an order in which it ordered petitioners to file a response to respondent’s motion to dismiss for lack of jurisdiction petitioners failed to do so on date the court held a hearing on respondent’s motion to dismiss for lack of jurisdiction there was no appear- ance by or on behalf of petitioners counsel for respondent appeared and was heard on april and date respectively respondent filed a supplement to respondent’s motion to dismiss for lack of jurisdiction respondent’s first supplement and a second supple- ment to that motion respondent’s second supplement in each of those supplements respondent asserts that respondent found certain documents pertaining to petitioners’ taxable_year but was unable to find certain other documents pertaining to that year in respondent’s second supplement respondent further asserts that petitioner philip albert hendeles mr hendeles stated to respondent’s counsel that he had preserved copies of all documents related to his case but would not commit to providing copies to respondent respondent attached to respon- dent’s second supplement a letter dated date from mr hendeles to respondent’s counsel that letter stated in perti- nent part i have in my possession documents that will prove my posture and tax case matters i perceive no valid reason why i should assist the internal_revenue_service in any manner whatsoever on date the court issued an order in which it ordered petitioners to file a response to respondent’s motion to dismiss for lack of jurisdiction as supplemented by respon- dent’s first supplement and respondent’s second supplement and to attach to that response all documents in their possession that are relevant to the instant case on date petitioners submitted a document that the court had filed as petitioners’ response to respondent’s motion to dismiss for lack of jurisdiction as supplemented by respon- dent’s first supplement and respondent’s second supplement petitioners’ response petitioners attached to that response a letter dated date respondent’s date letter from respondent to petitioners that letter stated in pertinent part we’ve enclosed the transcript or transcripts that you requested on date petitioners also attached to petitioners’ response the transcript of account for petitioners’ taxable_year transcript of account that respondent had attached to respondent’s date letter petitioners assert in peti- tioners’ response that that transcript constitutes a notice_of_deficiency and that therefore on date petitioners rightfully invoked the jurisdiction of the court on date respondent filed a third supplement to respondent’s motion to dismiss for lack of jurisdiction respon- dent’s third supplement in that supplement respondent asserts that respondent has not received a copy of any notice of defi- ciency or notice_of_determination from the petitioners respon- dent further asserts in respondent’s third supplement that respondent was not successful in retrieving any other docu- mentation pertaining to petitioners’ taxable_year and the appeals_office has no record of a collection_due_process file or the opening of a collection_due_process case for that year discussion petitioners bear the burden of proving that the court has jurisdiction over this case see patz trust v commissioner 69_tc_497 it is petitioners’ position that they timely filed the petition on date in response to a notice_of_deficiency with respect to their taxable_year in the petition petitioners alleged that the petition was a petition for redetermination of a deficiency and that they disagree with the determination contained in the notice issued by the internal_revenue_service for the year s or period s as set forth in such notice dated and petitioners attached to the petition the following two documents pertaining to petitioners’ taxable_year the date notice cp in which respondent informed petitioners that respondent intended to levy on certain of their assets and respondent’s date letter in which respondent informed petitioners that respondent was disallowing their claim for credit in petitioners’ response however petitioners argue that the notice_of_deficiency upon which this case is based is the transcript of account that respondent sent them by letter dated date according to petitioners because that transcript shows that petitioners owe dollar_figure for the tax period ending it constitutes a notice_of_deficiency respondent counters that the court does not have jurisdic- tion over this case according to respondent none of the documents upon which petitioners rely ie the date notice cp respondent’s date letter and the transcript of account that respondent sent petitioners by letter dated date constitutes a notice_of_deficiency respon- dent further points out and petitioners do not dispute that 2petitioners do not argue that they filed the petition commencing the instant case in response to the notice of defi- ciency with respect to their taxable_year that respondent issued to them on date we note that even if petition- ers had filed the petition with respect to that notice the petition would not have been timely filed that is because petitioners did not file the petition until date see sec_6213 the record establishes that on date respondent issued to petitioners a notice_of_deficiency with respect to their taxable_year and that there is no record of a petition being filed with the tax_court within the time periods prescribed by law with respect to that notice we agree with respondent that the court does not have jurisdiction over this case the court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 in determining whether a letter issued by the commissioner of internal revenue commissioner is a notice_of_deficiency the court looks to whether the letter purports to be a notice_of_deficiency and whether the commissioner intended it as such see 84_tc_1308 affd 787_f2d_939 4th cir affd sub nom 787_f2d_1541 11th cir affd sub nom 790_f2d_51 8th cir affd sub nom 791_f2d_383 5th cir affd without published opinion sub nom becker v commissioner 799_f2d_753 7th cir affd sub nom 800_f2d_987 10th cir affd sub nom 800_f2d_633 6th cir affd 814_f2d_1356 9th cir we have reviewed the date notice cp respon- dent’s date letter and the transcript of account that respondent sent to petitioners by letter dated date we conclude that respondent did not intend any of those documents to be a notice_of_deficiency with respect to petitioners’ taxable_year we further conclude that the date notice cp respondent’s date letter and the transcript of account that respondent sent to petitioners by letter dated date are not and do not purport to be notices of deficiency petitioners do not claim that respondent issued to them any other type of determination with respect to their taxable_year that would confer jurisdiction on the court however for the sake of completeness we shall consider whether respondent issued to petitioners any such determination petitioners did not timely file a petition with the court in response to the notice_of_deficiency with respect to their taxable_year that respondent issued to them on date as a result on date respondent assessed a deficiency in and additions to petitioners’ tax as well as interest as provided by law for that year on date respondent issued to petitioners a notice_of_intent_to_levy with respect to their taxable_year petitioners do not claim that they filed a request for a hearing with respondent’s appeals_office with respect to that notice on the record before us we conclude that respondent did not issue to petitioners a determination under sec_6330 with respect to their taxable_year see 116_tc_263 116_tc_255 114_tc_492 on the record before us we further conclude that respondent did not issue to petitioners any other type of determination with respect to their taxable_year that would confer jurisdiction on the court we hold that we do not have jurisdiction over this case we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion as supplemented and dismissing this case for lack of jurisdiction will be entered
